DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2013/0108392 to Henriksen, JR. in view of U.S. Pat. No. 1,969,796 to Hoke.
Henriksen ‘392 teaches limitations for a “fastener assembly” – as shown, “for securing at least two materials together” –  although functionally recited as part of some intended use, reference discloses same regardless, “the fastener assembly comprising: a screw having an externally threaded shank and an enlarged head having an inner surface and an outer surface” – 20 as shown in Fig 2, “a nut having a shank with a blind hole therein, the blind hole being internally threaded” – 18, “to threadingly receive the externally threaded shank of the screw” – as shown and described, “the nut having an enlarged head on an end of the shank opposite from an end with an opening of the blind hole, the enlarged head of the nut having an outer surface and an inner surface, wherein the shank of the nut extends out of and away from the inner surface of the enlarged head of the nut” – as shown wherein the prior art geometry is similar and analogous to that presently disclosed and/or claimed, “and wherein the inner surface of the enlarged head of the nut comprises a depression surrounding the shank” - as shown wherein the prior art geometry is similar and analogous to that presently disclosed and/or claimed.
Although reference doesn’t disclose further limitation of “and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank”, Hoke ‘796 for example discloses that it’s well known in the art to provide and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank.  It would have been obvious to one of ordinary skill in the art to provide the screw of Henriksen ‘392 and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank as taught by Hoke ‘796 in order to provide a seal at its interface with structure to which it is attached as disclosed by Hoke ‘796.
As regards claim 2, reference teaches further limitation of “the depression is an annular depression” – including as shown at 46.  
As regards claim 3, reference teaches further limitation of “the shank comprises plurality of parallel longitudinal ridges extending parallel to a longitudinal axis of the shank” – as shown at 30. 
As regards claim 4, reference teaches further limitation of “a sealing member around the plurality of parallel longitudinal ridges” – 52.  
As regards claim 5, reference teaches further limitation of “the sealing member comprises an o-ring, a washer, or a pre-applied composite sealer” – 52; o-ring/washer/sealer which is applied prior to assembly anticipates broad alternatively-recited limitation
As regards claim 6, although Henriksen ‘392 discloses the enlarged head of the nut has an outer surface and discloses use for truck bodies inherently used in exterior weather conditions, the reference does not explicitly describe “at least the outer surface of the enlarged head of the nut comprises a plated surface”.  Examiner takes Official Notice that it is well known in the art of fasteners to provide fasteners with a plated surface(s) to enhance appearance and/or prevent corrosion particularly when used in outdoor environment for example.  it would have been obvious to one of ordinary skill in the art to provide the fastener nut of the prior art with at least outer surface being plated for corrosion and/or enhancement of appearance wherein such modification would not otherwise affect function of the arrangement.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As regards claim 7, reference teaches limitations for a “fastener assembly for securing at least two materials together” – as shown, described, “the fastener assembly comprising: a screw having an externally threaded shank and an enlarged head with an inner surface and an outer surface” – 20, “a nut having a shank with a blind hole therein, the blind hole being internally threaded to threadingly receive the externally threaded shank of the screw, the nut having an enlarged head on an end of the shank opposite from an end with an opening of the blind hole, the enlarged head of the nut having an outer surface and an inner surface, wherein the shank of the nut extends out of and away from the inner surface of the enlarged head of the nut” – 18, “and wherein the nut comprises a plated outer surface” – considered to be obvious for one of ordinary skill in the art as discussed herein above. 
Although reference doesn’t disclose further limitation of “and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank”, Hoke ‘796 for example discloses that it’s well known in the art to provide and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank.  It would have been obvious to one of ordinary skill in the art to provide the screw of Henriksen ‘392 and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank as taught by Hoke ‘796 in order to provide a seal at its interface with structure to which it is attached as disclosed by Hoke ‘796.
As regards claim 8, reference teaches further limitation of “the shank comprises plurality of parallel longitudinal ridges extending parallel to a longitudinal axis of the shank” – 30.  
As regards claim 9, reference teaches further limitation of “a sealing member around the plurality of parallel longitudinal ridges” – 52. 
As regards claim 10, reference teaches further limitation of “the sealing member comprises an o-ring, a washer, or a pre-applied composite sealer” – 52. 
As regards claim 11, reference teaches further limitation of “the inner surface of the enlarged head of the nut comprises a depression surrounding the shank” – as shown at 46. 
As regards claim 12, reference teaches further limitation of “the depression surrounding the shank on the inner surface of the enlarged head of the nut is an annular depression” – as shown at 46. 
As regards claim 13, reference teaches limitations for a “fastener assembly for securing at least two materials together, the fastener assembly comprising: a screw having an externally threaded shank and an enlarged head with an inner surface and an outer surface, a nut having a shank with a blind hole therein, the blind hole being internally threaded to threadingly receive the externally threaded shank of the screw, the nut having an enlarged head on an end of the shank opposite from an end with an opening of the blind hole, the enlarged head of the nut having an outer surface and an inner surface, and, a sealing member disposed around the shank of the nut, wherein the shank of the nut extends out of and away from the inner surface of the enlarged head of the nut” – as shown, described and otherwise addressed herein above, “and wherein the nut comprises a plated outer surface” – considered to be an obvious by one of ordinary skill in the art as discussed herein above, “wherein the inner surface comprises a depression surrounding the shank” – as shown at 46.  
Although reference doesn’t disclose further limitation of “and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank”, Hoke ‘796 for example discloses that it’s well known in the art to provide and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank.  It would have been obvious to one of ordinary skill in the art to provide the screw of Henriksen ‘392 and wherein the inner surface of the enlarged head of the screw comprises a depression surrounding the externally threaded shank as taught by Hoke ‘796 in order to provide a seal at its interface with structure to which it is attached as disclosed by Hoke ‘796.
As regards claim 14, reference teaches further limitation of “the sealing member comprises an o-ring, a washer, or a pre-applied composite sealer” – 52. 
As regards claim 15, reference teaches further limitation of “the depression of the enlarged head of the nut is an annular depression” – as shown at 46.

Response to Arguments
Applicant’s arguments have been considered but are moot due to the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677